DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 10/19/21, amended claim(s) 1 and 17 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0327880 to Kiderman et al. (hereinafter “Kiderman”) in view of U.S. Patent Application Publication No. 2016/0253687 to Wei et al. (hereinafter “Wei”) and U.S. Patent Application Publication No. 2017/0323485 to Samec et al. (hereinafter “Samec”).
For claim 1, Kiderman discloses a system for deploying stimulus-response (SR) based health assessment methods for assessing the vestibular function of a subject (para [0012] and [0030]), the system comprising:
a customizable procedure administration and documentation user interface (para [0030]);
a virtual reality environment (para [0012]) configured to present, for a vestibular health assessment (para [0022] and [0030]), audiovisual stimulus to a subject to trigger responses from the subject (para [0021] and [0070]) for assessment of the subject’s vestibular function (para [0022] and [0030]);
a plurality of positional sensors (para [0028]) operative to detect positions of the subject (para [0028]), wherein the detected positions are indicative of the subject’s response to the stimulus (para [0022] and [0029]);
a computer-readable non-transitory storage medium, including computer-readable instructions (para [0031]); and
a processor connected to the memory (para [0031]) and operative to evaluate the detected positions (para [0031]), wherein the processor, in response to reading the computer-readable instructions, is operative to evaluate the detected positions (para [0031]) and a corresponding vestibular function evaluation (para [0033]).
Kiderman does not expressly disclose a customizable procedure administration and documentation user interface architecture operative to present a plurality of vestibular health 
However, Wei teaches a customizable procedure administration and documentation user interface architecture operative to (Examiner’s Note: functional language, i.e., capable of) present a plurality of vestibular health assessment procedures to an evaluator (para [0018] and [0035]-[0036]).  Wei further teaches a non-transitory computer-readable storage medium (para [0061]).  Wei further teaches presenting the evaluation to the evaluator (para [0036]).
It would have been obvious to a skilled artisan to modify Kiderman to include a customizable procedure administration and documentation user interface architecture operative to present a plurality of vestibular health assessment procedures to an evaluator, and wherein the processor is operative to present a corresponding vestibular function evaluation of the subject to the evaluator, in view of the teachings of Wei, for the obvious advantage of presenting the evaluator with an indication of relevant test procedures for their given conditions and the results of evaluations (see para [0012] of Wei).
Kiderman and Wei do not expressly disclose a plurality of positional sensors operative to detect positions of the subject’s extremities subsequent to the subject having been presented with the stimulus and in response to the stimulus.
However, Samec teaches a method of using augmented or virtual reality stimulus to determine vestibular function of a user (para [0343]).  Samec further teaches that diagnostic testing of primary sensation of the user may include displaying virtual reality content (para [0378]) and that sensory tests including audio stimuli or visual stimuli (para [0378]) may be performed and any asymmetries in the sensory response between each extremity can be assessed (para [0378]).  Samec further teaches that physiological and/or behavioral data including position and limb movement may be collected from the sensors (para [0224]) and that the evaluation of the detected positions used to present a corresponding vestibular function evaluation is based on the positions of the extremities (para [0351]).

For claim 2, Kiderman, as modified, further discloses a database-storage-and-retrieval server configured to store individual assessments in a database (see para [0013] and [0032] of Wei).
For claim 7, Kiderman, as modified, further discloses a client application for remote control and configuration of health assessments on a smartphone or other mobile device (para [0031]).
For claim 12, Kiderman, as modified, further discloses a user interface to facilitate health assessment method selection, understanding, execution, or results analysis (para [0031]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiderman in view of Wei and Samec, and further in view of NPL PostgreSQL.org/about (accessed from https://web.archive.org/web/20150507062713/postresql.org/about, May 7, 2015) (hereinafter “PostgreSQL.org”).
For claim 3, Kiderman, Wei, and Samec do not expressly dislcose wherein the database comprises an online PostgreSQL database used for storage of procedure information.
However, PostgreSQL teaches that PostgreSQL uses the same information schema defined in the SQL standard (see first paragraph of Featureful and Standards Compliant).
It would have been obvious to a skilled artisan to modify Kiderman wherein the database comprises an online PostgreSQL database used for storage of procedure information, in view of the teachings of PostgreSQL, for the obvious advantage of utilizing a powerful open source object-relational database system (see first paragraph of About in PostgreSQL.org).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiderman in view of Wei and Samec, and further in view of U.S. Patent Application Publication No. 2015/0160832 to Walkin et al. (hereinafter “Walkin”).
For claim 4, Kiderman, Wei, and Samec do not expressly disclose wherein a configuration interface is available to enable changes, additions, or deletions to the content of a smartphone application.
However, Walkin teaches a smartphone (para [0118]) with a configuration user interface that allows the removal of content from a user interface (224 and 310) (Figs. 3A-3G).
It would have been obvious to a skilled artisan to modify Kiderman wherein a configuration interface is available to enable changes, additions, or deletions to the content of a smartphone application, in view of the teachings of Walkin, for the obvious advantage of removal of presentation elements in the user interface (see Abstract of Walkin).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiderman in view of Wei and Samec, and further in view of U.S. Patent Application Publication No. 2002/0013790 to Vanderluis and https://www.youtube.com/watch?v=CFoBb-4PJ8A, Aug. 13, 2012) to Satish B (hereinafter “Satish”).
For claim 5, Kiderman, Wei, and Samec do not expressly disclose a standardized mapping between the database fields and XML code that comprises an interface, affording an ability to show or hide content by changing fields within the database.
However, Vandersluis teaches mapping between database fields and XML code which comprises the interface (Fig. 14) (para [0034]).
It would have been obvious to a skilled artisan to modify Kiderman to include a standardized mapping between the database fields and XML code that comprises an interface, in view of the 
Additionally, Satish teaches the ability to hide or show XML content (0:00-3:25).
It would have been obvious to a skilled artisan to modify Kiderman to include affording an ability to show or hide content by changing fields within the database, in view of the teachings of Satish, for the obvious advantage of hiding or showing content to a user.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiderman in view of Wei and Samec, and further in view of U.S. Patent Application Publication No. 2017/020303 to Brewer et al. (hereinafter “Brewer”).
For claim 6, Kiderman, Wei, and Samec do not expressly disclose a robust local smartphone data storage and scanning system for local persistence of data to enable redundant data storage.
However, Brewer teaches a mobile device which allows for redundant storage of data (para [0059]).
It would have been obvious to a skilled artisan to modify Kiderman to include a robust local smartphone data storage and scanning system for local persistence of data to enable redundant data storage, in view of the teachings of Brewer, for the obvious advantage of having redundant copies of data (see para [0059] of Brewer).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiderman in view of Wei and Samec, and further in view of https://answers.unity.com/questions/200173/android-how-to-refresh-the-gallery-.html, Feb. 4, 2015 to Kurius.
For claim 11, Kiderman, Wei, and Samec do not expressly disclose one or more Java-based plugins allowing for access to native operations on mobile devices.
However, Kurius teaches a Java based program for refreshing a file system on an Android device (Kurius, Answer provided by Kurius on Feb. 4, 2015).
.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiderman in view of Wei, Samec, and Kurius, and further in view of Vandersluis and Satish.
For claim 13, Kiderman, Wei, Samec, and Kurius do not expressly disclose common XML formatting.
However, Vandersluis teaches mapping between database fields and XML code which comprises the interface (Fig. 14) (para [0034]).
It would have been obvious to a skilled artisan to modify Kiderman to include common XML formatting, allowing for alterations to each user interface, in view of the teachings of Vandersluis, for the obvious advantage of enabling the functionality of the XML code in a relational database (see para [0034] of Vandersluis).
Kiderman, Wei, Samec, Kurius, and Vandersluis do not expressly disclose allowing for alterations to each user interface.
However, Satish teaches the ability to hide or show XML content on a user interface (0:00-3:25).
It would have been obvious to a skilled artisan to modify Kiderman to include allowing for alterations to each user interface, in view of the teachings of Satish, for the obvious advantage of hiding or showing content to a user.
For claim 14, Kiderman, Wei, Samec, and Kurius do not expressly disclose XML interface elements mapped to database fields for population.
However, Vandersluis teaches mapping between database fields and XML code which comprises the interface (Fig. 14) (para [0034]).

Kiderman, Wei, Samec, Kurius, and Vandersluis do not expressly disclose to determine display contents.
However, Satish teaches the ability to hide or show XML content on a user interface (0:00 – 3:25).
It would have been obvious to a skilled artisan to modify Kiderman to include to determine display contents, in view of Satish, for the obvious advantage of hiding or showing content to a user.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiderman in view of Wei, Samec, and Kuriis, and further in view of Vandersluis.
For claim 15, Kiderman, Wei, Samec, and Kurius do not expressly disclose information flow protocols to transmit database content to an XML parser.
However, Vandersluis teaches flow protocols to correlate database content and XML code as well as the manipulation of XML tags associated with database elements (Fig. 14) (para [0034]).
It would have been obvious to a skilled artisan to modify Kiderman to include information flow protocols to transmit database content to an XML parser, in view of the teachings of Vandersluis, for the obvious advantage of enabling the functionality of XML code in a relational database (see para [0034] of Vandersluis).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiderman in view of Wei, Samec, Kuriis, and Vandersluis, and further in view of PostgreSQL.
For claim 17, Kiderman, Wei, Samec, Kurius, and Vandersluis do not expressly disclose PostgreSQL data storage to enable data aggregation and retrieval of records using SQL queries.

It would have been obvious to a skilled artisan to modify Kiderman to include PostgreSQL data storage to enable data aggregation and retrieval of records using SQL queries, in view of the teachings of PostgreSQL, for the obvious advantage of utilizing a powerful open source object-relational database storage system (see first paragraph of About in PostgreSQL).
Response to Arguments
Applicant’s arguments filed 10/19/21 have been carefully reviewed and fully considered.
With respect to the first argument that Wei teaches sending clinical alerts and therefore does not the claimed plurality of health assessment procedures to an evaluator other than the subject, it appears that Applicant may be focused on the incorrect portions of the cited reference.  Instead, the more relevant portions of the reference for teaching the claim language (indicated above) is when Wei discusses that “…the patient is able to use the PHR to search for specific health reference information regarding a specific condition, test or medical procedure by querying the medical database via a user interface.  Preferably, the PHR allows the patient to create printable reports containing the patient’s health information, including health summary and health risk assessment reports, for sharing with a health care provider.”  Here is where Wei talks about customizing the user interface (i.e., by the patient searching for specific health reference information regarding a specific conditions) and then that is configured to be presented to the evaluator because the patient can create a printable report that is shared with the health care provider.
With respect to the second argument that the rationale to combine Wei is hindsight because Wei teaches a system that analyzes a patient’s accumulated health care information in light of appropriate medical standards and that directly notifies the patient and health care provider to ensure a follow up on the results of the health care information analysis, instead of the rationale of “presenting 
With respect to the third argument that Kinderman does not teach or suggest the desirability of additional sensors, KSR does not require that the primary reference be the sole piece of evidence for supplying the rationale to combine/modify the references in a 103 rejection.  And indeed, the 103 rejection does not rely on a passage from Kinderman for the rationale, but instead relies on Samec.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791